Citation Nr: 1040255	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for left knee instability.

2.  Entitlement to a disability rating in excess of 10 percent 
for posttraumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision the RO denied a claim for a disability 
rating in excess of 10 percent for posttraumatic degenerative 
joint disease of the left knee.  The Veteran appealed as to that 
denial.  The RO also granted service connection for left knee 
instability, which was assigned an initial 10 percent disability 
rating.  The Veteran appealed as to the 10 percent disability 
rating assigned for the left knee instability.  

In August 2009 the Veteran testified before a Decision Review 
Officer of the RO regarding the claims on appeal.

In a December 2009 letter, the Veteran requested that the RO 
reopen his case with respect to the determination of a November 
2009 rating decision, in which the RO continued a 10 percent 
rating assigned for posttraumatic degenerative osteoarthritis of 
the right knee.  

The issue of entitlement to a disability rating in excess 
of 10 percent for posttraumatic degenerative 
osteoarthritis of the right knee has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's left knee instability is manifested by no more 
than slight impairment and is not manifested by moderate 
impairment of recurrent subluxation or lateral instability.

2.  The Veteran's posttraumatic degenerative joint disease of the 
left knee is manifested by painful motion; but is not manifested 
by flexion limited to 30 degrees or less, or extension limited to 
15 degrees or less. 



CONCLUSIONS OF LAW

1.  The schedular criteria for disability rating in excess of 10 
percent for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  The schedular criteria for disability rating in excess of 10 
percent for posttraumatic degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Regarding the left knee instability claim, the appeal arises from 
the initial evaluation assigned for left knee instability as part 
of the original grant of service connection for that disorder.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before that claim for 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

Nevertheless, and with respect to the other rating claim on 
appeal, the Board has considered whether there was any defect in 
the notice or assistance to the Veteran.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez Flores v. 
Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters dated in 
February 2005, June 2005, November 2005, April 2006, and August 
2009.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the rating claims on appeal and decided 
below.  The RO has provided adequate notice of how effective 
dates are assigned.  The claims were subsequently readjudicated 
most recently in an April 2010 supplemental statement of the 
case.  To the extent the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  In any 
event, the claimant has never alleged how any content error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  Findings from examination 
reports are adequate for the purposes of deciding the claim on 
appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Veteran was offered the opportunity to testify before the 
Board but declined.  He did testify before a Decision Review 
Officer of the RO in August 2009.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Disability Rating

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-
connected disability require review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 .  If there is a 
question that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the lower 
rating is for assignment. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  Functional 
impairment is based on lack of usefulness and may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, 
or separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the 
claim below, the Board has considered whether different ratings 
may be warranted for different time periods based on the evidence 
of record.  
  
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

The words "slight", "moderate", and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence with the objective 
that its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2009).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  The 
Board must evaluate all evidence in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's statements describing the symptoms of his service-
connected disorders are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
affected joints.

But if the limitation of motion of the specific joint(s) involved 
is ratable as noncompensable under the appropriate diagnostic 
code(s), then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 5003.  
In this case, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

But if limitation of motion is absent, and there is X-ray 
evidence of degenerative arthritis involvement of 2 or more major 
joints or 2 or more minor joint groups, then: (1) a 10 percent 
rating is warranted; or, (2) if additionally there are occasional 
incapacitating exacerbations, a 20 percent rating is warranted. 
Id.

Under Diagnostic Code 5260, the knee disability is evaluated on 
the basis of limitation of flexion of the leg at the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of flexion of a 
leg (knee) is rated 10 percent when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 30 
percent when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II 
(2009).

Diagnostic Code 5257 provides a 10 percent evaluation for knee 
impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

In this case, the RO has granted a separate rating of 10 percent 
for instability of the left knee.  The issue with respect to that 
is whether a higher initial disability rating is warranted.

The Veteran's service-connected posttraumatic degenerative joint 
disease of the left knee is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010; and his service-
connected instability of the left knee is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5257.  

VA examination reports dated in December 1998 and February 2002 
show that the Veteran reported a history of arthroscopic surgery 
on the left knee in 1991, to include that he had cartilage 
removed at that time.  At the February 2002 examination, X-ray 
examination of the left knee was normal.

The report of a July 2005 VA examination for joints shows that 
the Veteran reported complaints of constant achy pain in the left 
knee that radiated down into the left lower leg.  He reported 
that the left knee stayed swollen all the time, and that 
prolonged standing, walking or sitting with knees flexed 
increased the pain.  He reported that he had flare-ups of severe 
pain in the left knee twice a week, when he is unable to walk and 
had to stay seated with his knee up.  

On examination, the Veteran had a significant limp to the left, 
for which the examiner thought the Veteran would benefit from use 
of a cane.  The left knee was moderately edematous, with no 
appreciated edema on the right knee.  He had audible popping and 
cracking while ambulating.  He was extremely guarded of the left 
knee, which had some mild warmth.  

On range of motion study, the Veteran was extremely guarded, and 
the knee had a lot of tenderness to manipulation and palpation.  
The left knee had flexion from zero to 120 degrees with moderate 
limitation due to pain; and extension was to zero degrees, 
considered full extension, with moderate limitation due to pain.  
The Veteran had increased muscle fatigue and weakness with 
repetitive range of motion; and the Veteran also had increased 
muscle fatigue, weakness, increased facial grimacing and pain 
with range of motion with resistance.  The Veteran had no 
additional loss in degrees of range of motion as a result of 
repetition.  The Veteran had medial lateral instability of the 
left knee.

The July 2005 VA examination report contains findings that X-ray 
examination showed findings of early asymmetrical joint space 
narrowing consistent with early posttraumatic degenerative 
osteoarthritis.  A separate report of VA X-ray examination in 
July 2005 further noted that there was no evidence of fracture or 
dislocation, and that the soft tissues were normal.  The July 
2005 VA examination report contains a diagnosis of posttraumatic 
degenerative osteoarthritis of bilateral knees.

The report of VA X-ray examination in August 2009 contains 
findings including of moderate loss medial compartment of the 
left knee; cartilage thickness is otherwise preserved.  The 
impression was that there was degenerative change with cartilage 
loss in both (left and right knee) medial compartments, which was 
greater on the right; stable to minimally progressed since 
September 2008 X-ray examination.

The report of an August 2009 VA examination for joints indicates 
that the Veteran reported a past medical history of 
osteoarthritis of the knees; and a past surgical history of left 
knee surgery in 1988.  The Veteran reported that he had surgery 
in 1988 and had cartilage removed.

The Veteran reported complaints of pain, stiffness, swelling, 
weakness, locking, giving away, and instability, which were all 
worse since his last VA examination.  He denied having deformity.  
He reported that he had constant severe pain on the left knee, 
and had fallen twice with it.  He reported the pain to be a six 
on a scale of one to ten.  He reported that during flare-ups, the 
pain was a nine, which occurred twice a week, and lasting two 
minutes.  The symptoms were aggravated by moving the wrong way, 
and alleviated by ice.  He reported he had no history of 
inflammatory arthritis of the knees, and no neoplasms.  He 
reported that his functional limitations were severe, and that he 
could not stand or walk very well.  He avoided going up or down 
steps. 

On examination, the Veteran presented with a cane that was not 
used during the examination.  Deep tendon responses were +1/4 and 
equal bilaterally, in the patellar and Achilles tendon.  There 
was no atrophy, hypertrophy or loss of tone.  Strength testing to 
gravity was 5/5 and equal bilaterally.  Coordination testing 
showed that the Veteran could toe walk but not heel walk or toe 
to heel walk.  There was decreased sensation to pinprick and 
light touch from the calves down to the bottom of his feet 
bilaterally.

On range of motion testing, the left knee flexion was from zero 
to 80 degrees, limited by pain, and extension was zero degrees 
with range of motion limited by pain.  Medical and lateral 
collateral ligament examination was negative.  Anterior posterior 
cruciate ligament examination was negative; McMurray and grind 
test were both negative.  There was no knee instability 
appreciated, and no genu varum, genu varus or genu recurvatum was 
noted.

The report noted that, except as noted above, the Veteran had no 
painful motion, tenderness, spasms, edema, fatigability, lack of 
endurance, weakness, or instability.  The examiner noted that, 
except as noted above, there was no loss of function with 
repetitive use, with range of motion tested after three 
repetitions.  The examiner opined that he could not determine the 
loss of function during flare-ups without resorting to mere 
speculation.  

The report contains findings from a September 2008 VA X-ray 
examination report, of no fracture or joint effusion; moderate 
cartilage loss in the medial compartment of the left knee (and 
marked loss in the right knee); and cartilage thickness was 
otherwise preserved.  The X-ray report contains an impression of 
posttraumatic degenerative joint disease and instability of the 
left knee, service-connected, moderate functional impairment.  

A December 2009 VA progress note indicated that the Veteran had 
no history of inflammatory arthritis of the knees.  The note 
indicated that an X-ray report of the knees revealed degenerative 
change with cartilage loss in both medial compartments (left and 
right knees) greater on the right; stable to minimally progressed 
since September 2006.

A.  Left Knee Instability

The Veteran's service-connected left knee instability is 
currently evaluated under Diagnostic Code 5257 as 10 percent 
disabling, which contemplates slight recurrent subluxation or 
lateral instability.  Review of the competent evidence on file 
does not show that the Veteran's left knee instability is 
productive of more than slight recurrent subluxation or lateral 
instability.  Although the July 2005 VA examination report 
contains findings that the Veteran had medial lateral 
instability, there is no indication that this was productive of 
more than slight instability.  Notably, at the time of the August 
2009 VA examination, the examiner found that there was no knee 
instability appreciated.  All pertinent testing for subluxation 
or lateral instability was negative.  

Thus, the preponderance of the evidence is against a finding that 
the severity of the Veteran's service-connected left knee 
instability meets or approximates a disability picture of 
moderate disability so as to warrant an initial disability rating 
in excess of 10 percent under pertinent regulatory criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

B.  Posttraumatic Degenerative Joint Disease of the Left Knee

Review of the medical evidence does not show that the Veteran's 
service-connected  posttraumatic degenerative joint disease of 
the left knee warrants a disability rating in excess of 10 
percent based on limitation of motion under the appropriate 
diagnostic codes for the affected joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

None of these reports contain examination findings regarding 
range of motion of the Veteran's left knee that would warrant an 
evaluation in excess of the 10 percent rating in effect on the 
basis of limitation of motion under Diagnostic Codes 5260 and/or 
5261.  That is, none of the findings contained in these records 
show that for the left knee, flexion was limited to 30 degrees; 
or that extension was limited to 15 degrees.

As noted above, if evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board has 
considered whether the Veteran is entitled to a higher rating on 
the basis of functional loss due to pain pursuant to DeLuca, 
supra. 

During the two examinations discussed above, the Veteran was not 
shown to have additional loss of range of motion as a result of 
repetition.  At the July 2005 VA examination, range of motion was 
limited to 120 degrees of flexion and to zero degrees of 
extension, with moderate limitation due to pain.  He had no 
additional loss as a result of repetition.  At the August 2009 VA 
examination, range of motion was limited to 80 degrees of flexion 
and zero degrees of extension; beyond that he had no loss of 
function with repetitive use.  There is no objective clinical 
indication the Veteran has symptoms causing functional limitation 
to a degree that would support an evaluation in excess of 10 
percent for the left knee disability.  Id.

C.  Other Criteria Considered

The Board has considered whether a separate disability rating is 
warranted for removal of semilunar cartilage, symptomatic, under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  In a statement 
submitted in December 2009, the Veteran reported that he had 
surgery in 1993 and as a result, had no cartilage in the left 
knee.  As discussed above, review of the medical evidence on file 
shows that the Veteran has reported in the course of examinations 
that he had had left knee surgery including cartilage removal.  

The competent medical record evidence does not show, however, 
symptomatic removal of semilunar cartilage, so as to warrant a 
separate 10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Clinical findings including reports of X-
ray examinations discussed above have not shown more than 
moderate loss of medial compartment of the left knee; and as 
reflected in the most recent VA examination in August 2009, 
cartilage thickness was otherwise preserved.  Thus a separate 10 
percent disability rating for symptomatic removal of semilunar 
cartilage under 38 C.F.R. § 4.71a, Diagnostic Code 5259 is not 
warranted.

Nor does the medical evidence show any other symptomatology such 
as nonunion or malunion of the tibia and fibula on which to base 
an increase for the service-connected left knee disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  Nor does the evidence show 
any knee ankylosis on which to base an increase pursuant to 
Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Finally, as reflected in the August 2009 VA examination report, 
there is no evidence of genu recurvatum so as to warrant a 
separate disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5263.

D.  Conclusion

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for initial schedular 
disability rating in excess of 10 percent for left knee 
instability; or for a disability rating in excess of 10 percent 
for posttraumatic degenerative joint disease of the left knee.  
Given the nature of the these left knee disabilities, there is no 
basis under any of the relevant diagnostic codes for awarding an 
evaluation higher than the 10 percent rating already in effect 
for each one.

Because the Board finds that the preponderance of the evidence 
establishes that the left knee instability and the posttraumatic 
degenerative joint disease of the left knee each do not meet the 
criteria for a disability rating greater than that currently 
assigned, the reasonable doubt doctrine is not for application 
and a higher rating is not warranted for either.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

The above determinations are based on application of pertinent 
provisions of the VA's Rating Schedule.  The Board also 
considered whether it would be proper to refer the case for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  But the Board finds no basis for further action 
on this question as there are no circumstances presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.

There is no showing that the Veteran's service-connected 
disabilities on appeal reflect so exceptional or unusual a 
disability picture as to warrant the assignment of higher 
ratings.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that either of the two left knee disabilities results in marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluations) for any period since the Veteran 
submitted his claims.

Moreover, the conditions are not, separately or in combination, 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards. In the absence of evidence of such factors, 
the Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

An initial disability rating in excess of 10 percent for left 
knee instability is denied.

A disability rating in excess of 10 percent for posttraumatic 
degenerative joint disease of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


